NOT FOR PUBLICATION

                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY
                                 CAMDEN VICINAGE

                                                   :
 Joseph BARRETT,                                   :
                                                   :
                    Plaintiff,                     :         Civil No. 18-14872 (RBK/AMD)
          v.                                       :
                                                   :         ORDER
 TRI-COAST PHARMACY, INC and Kevin                 :
 O’CONNELL, et al.                                 :
                                                   :
                   Defendants.                     :


KUGLER, United States District Judge:

       THIS MATTER having come before the Court on Plaintiff Joseph Barrett’s motion for default

judgment (Doc. No. 8); and

       THE COURT NOTING that “federal courts have an ever-present obligation to satisfy

themselves of their subject-matter jurisdiction and to decide the issue sua sponte,” Liberty Mut. Ins.

Co. v. Ward Trucking Corp., 48 F.3d 742, 750 (3d Cir. 1995); and

       THE COURT NOTING that the Complaint invokes 28 U.S.C. § 1332 in support of federal

subject matter jurisdiction (Doc. No. 1); and

       THE COURT NOTING that Plaintiff alleges that he is an “individual residing at 16 Hilltop

Lane, Egg Harbor, New Jersey 08234” (id. at ¶ 1); and

       THE COURT NOTING that Plaintiff alleges that Defendant Tri-Coast Pharmacy, Inc. is “a

corporation organized and existing under the laws of the State of Florida” and that “operated at 14125

US Highway 1, Juno Beach, FL 33408” (id. at ¶¶ 2, 3); and
       THE COURT NOTING that Plaintiff alleges that Defendant Kevin O’Connell is an

“individual and licensed pharmacist who upon information and belief currently resides at 16 Cottage

Drive, Murrells Inlet, SC 29576” (id. at ¶ 5); and

       THE COURT NOTING that based on the above allegations, Plaintiff alleges that diversity

jurisdiction exists “because the Plaintiff is a resident of a different state from the defendants and

because the value of the matter in controversy exceeds $75,000.00” (id. at 1); and

       THE COURT NOTING that for the purposes of diversity jurisdiction, the citizenship of each

party must be alleged specifically, see Hodgson v. Bowerbank, 9 U.S. 303, 304 (1809); and

       THE COURT NOTING that “where jurisdiction depends upon the citizenship of the

parties, such citizenship . . . should be distinctly and positively averred in the pleadings, or they

should appear affirmatively and with equal distinctness in other parts of the record,” Grace v.

Am. Cent. Ins. Co. of St. Lewis, 109 U.S. 278, 284 (1883) (emphasis added); and

       THE COURT NOTING that “a corporation shall be deemed to be a citizen of any State by

which it has been incorporated and of the State where it has its principal place of business,” 28

U.S.C. § 1332(c)(1) (emphasis added); and

       THE COURT NOTING that allegations of corporate citizenship must include the state where

the corporation has its principal place of business, and allegations of a principal place of business are

insufficient, see Hunt v. Acromed Corp., 961 F.2d 1079 (3d Cir. 1992); and

       THE COURT NOTING that diversity jurisdiction under 28 U.S.C. § 1332 requires “complete

diversity between all plaintiffs and all defendants,” Lincoln Prop. Co. v. Roche, 546 U.S. 81, 89

(2005); and

       THE COURT FINDING that the Plaintiff fails to properly allege the citizenship of all parties

and thus, that the Court has diversity jurisdiction over this action; and
         IT IS HEREBY ORDERED that Plaintiff file an Amended Complaint on or before September

5, 2019 properly alleging the citizenship of every party and that diversity of citizenship exists under

pain of dismissal for lack of subject matter jurisdiction; and

         IT IS FURTHER ORDERED that Plaintiff’s motion for default judgment is DENIED AS

MOOT, without prejudice to Plaintiff to re-file the motion.



Dated:     8/22/2019                                                s/ Robert B. Kugler
                                                                 ROBERT B. KUGLER
                                                                 United States District Judge
